NO. 07-08-0245-CR
                                  NO. 07-08-0246-CR
                                  NO. 07-08-0247-CR
                                  NO. 07-08-0248-CR
                                  NO. 07-08-0249-CR
                                  NO. 07-08-0250-CR
                                  NO. 07-08-0251-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JUNE 24, 2008
                         ______________________________

                              JOHN PAUL ORTEGA, JR.,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

    NOS. 52,879-E, 54,034-E, 54,569-E, 54,570-E, 54,571-E, 54,863-E, 55,917-E;
                         HON. ABE LOPEZ, PRESIDING
                      _______________________________

                              ORDER OF DISMISSAL
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, John Paul Ortega, Jr., appeals his convictions for possession of a

controlled substance, cruelty to animals, aggravated assault against a public servant (2),

robbery, aggravated assault with a deadly weapon and sexual assault of a child. The
certification of right to appeal in each case executed by the trial court states that this “is a

plea bargain case and the defendant has no right of appeal.” This circumstance was

brought to the attention of appellant, who is acting pro se, and opportunity was granted him

to obtain an amended certification entitling appellant to appeal each case. No such

certification was received within the time we allotted. However, appellant filed a motion

requesting that counsel be appointed. Having received no amended certification, we

dismiss the appeals per Texas Rule of Appellate Procedure 25.2(d).                Accordingly,

appellant’s motion for appointed counsel is denied as moot.


                                                           Per Curiam

Do not publish.




                                               2